Holden, J.,
delivered the opinion of the court.
This is an appeal from the circuit court of Lauderdale county. The appellant, Claude L. Dahmer, plaintiff in the court below, sued the city of Meridian and Fred B. Ziller for damages for personal injuries, on account of ■a billboard being blown over on him while walking on the sidewalk. After the plaintiff had introduced all his evidence, and rested, the court, on request of the defendants, granted a peremptory instruction to the jury to find for the defendants, from which action of the court the plaintiff appeals here. ✓
First. The testimony introduced by the plaintiff in the lower court makes this.case, on the facts, so similar to the case of Reynolds v. Van Beuren, 155 N. Y. 120, 40 N. E. 763, 42 L. R. A. 129, that we refer to the facts stated in that case, and hold here that the rule announced ther'e is sound and reasonable, and we adopt it ás the. law in the case before us.- If the appellant is entitled to any redress for the personal injuries received by him, it seems clear to us that he should have proceeded against the lessee in possession of the property, and not against the appellees.
Second. The record discloses no testimony tending to show that, the city of Meridian was guilty of any negligence whatever. The billboard which fell upon appellant was on private property, and, if we concede that the city had authority, and that it was its duty to abate an obvious danger on private premises, this was not'an obvious danger to pedestrians using the sidewalk of the city. The city had no notice whatever that the billboard was defective or dangerous; on the other hand, it appeared to be reasonably safe. Temby v. City of Ishpeming, 146 Mich. 20, 108 N. W. 1114; City of Meridian v. Crook, 69 So. 182, L. R. A. 1916A, 482.

Affirmed.